878 F.2d 380Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Lee JOHNSON, Defendant-Appellant.
No. 88-7315.
United States Court of Appeals, Fourth Circuit.
Submitted May 11, 1989.Decided June 26, 1989.

D.Md.
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief, District Judge.  (CR 84-105-H).
Jerry Lee Johnson, appellant pro se.
Robert Charles Bonsib, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerry Lee Johnson appeals from the district court's order denying his motion brought pursuant to Federal Rules of Criminal Procedure 35(a) and 32(c)(3)(D) challenging the accuracy of a portion of his presentence investigation report.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant Johnson's motion for leave to appeal in forma pauperis, we affirm on the reasoning of the district court.  United States v. Johnson, CR-84-105H (D.Md.Oct. 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In his informal brief filed in this appeal, Johnson challenges the voluntariness of his guilty plea and the plea agreement that he entered into with the government.  This claim must be brought before the district court in the first instance pursuant to 28 U.S.C. Sec. 2255.  Consequently, we have not considered it in this appeal